Citation Nr: 1519348	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a January 2014 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's May 2012 letter to the Veteran contained the requisite notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran also received a VA examination in April 2012, with an addendum opinion provided in November 2014.  The examiner reviewed the Veteran's claims file, administered a thorough clinical evaluation, and commented on the functional impairment caused solely by the Veteran's service-connected disability, all of which allowed for a fully-informed evaluation of the Veteran's ability to secure or follow substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes.  See Id.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the January 2014 hearing, to this end, the presiding VLJ, the undersigned, noted the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In March 2012, the Veteran submitted a claim of entitlement to a TDIU, which was denied in a May 2012 rating decision.  Thereafter, the Veteran perfected an appeal.  In April 2014, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the RO to obtain the Veteran's treatment records from the Buffalo Vet Center, and if additional records were received, obtain a supplemental opinion from the April 2012 VA examiner regarding the Veteran's ability to secure or follow a substantially gainful occupation.  While in remand status, the RO obtained the treatment records identified by the Board and obtained a supplemental opinion from the April 2012 VA examiner.  In a February 2015 supplemental statement of the case, the RO confirmed the denial of a TDIU, and the Veteran's claim was then remitted to the Board for further appellate review.  Based on the foregoing, the Board finds that the RO substantially complied with the November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) .

Service connection is currently in place for posttraumatic stress disorder (PTSD), which is rated as 70 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The evidence of record demonstrates that the highest level of education attained by the Veteran is a high school diploma.  With regard to occupational experience, the Veteran worked as a printing press operator for 43 years until his retirement in 2007.  According to a March 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran did not leave his last job because of his disability.  

During a January 2014 hearing before the Board, the Veteran's representative stated that the Veteran was forced to retire earlier than he wanted to because his PTSD symptoms prevented him from performing his job duties.  The Veteran testified that he retired as soon as he turned 62 because he could start collecting Social Security retirement benefits.  When asked what PTSD symptoms precluded employment at age 62 that did not previously preclude employment, the Veteran stated that he was unable to get along with people, drank heavily, received a couple of citations for driving under the influence (DUI), had two failed marriages, and experienced nightmares and sleeplessness.  He testified that his PTSD symptoms became worse as he got older, and stated that "[p]eople just kept getting mad," and he "need[ed] to get out."  He indicated that he missed a lot of work and disciplinary action was taken against him to the point where he was laid off; however, the union was able to save his job.  The Veteran also testified that he believed that his employer made special accommodations for him because one of the foremen was a friend of his.

VA treatment records indicate that since December 2010, the Veteran attended individual counseling sessions approximately once or twice a month for treatment of chronic readjustment disorder and sub-PTSD symptoms.  A December 2010 VA treatment record indicates that the Veteran complained of poor sleep patterns and reported getting up during the night to "check the perimeter." He also reported significant pain and expressed his belief that his irritability and inability to communicate effectively with his wife were the result of his poor sleep caused by leg and back pain.  The Veteran reported engaging in behaviors of avoidance and isolation for most of his adult life after returning from Vietnam.  He also discussed feelings of frustration with his spouse.  He indicated that he could not stand crowds because he felt like the walls were closing in, and he needed to exit.  He also stated that he did not fit in; he felt left out in groups of more than six or seven people; and he became frustrated with people talking at the same time and interrupting one another.  The therapist noted that the Veteran reported feeling left out, as opposed to not being able to tolerate people.  The plan was to continue individual counseling.

A January 2011 VA counseling record indicates that the Veteran reported symptoms of paranoia and feeling like people were out to harm him.  Specifically, he mentioned that he refused to eat cookies in the font lobby because he believed they might be poisoned.  Later that month, the Veteran reported less arguing with his spouse; however, he was unsure if they were getting along better or just avoiding one another.  He reported feeling socially unaccepted at the local veterans' organization.  The Veteran also discussed his homecoming from Vietnam and the poor acceptance he received at work, noting that he lost his seniority, pay raises, and promotions.  He reported feeling frustrated and angry about the money and vacation time he lost over the years.  He also reported that his friends prior to the war were no longer social with him after his return.  He stated that he recently joined the honor guard at a local veterans' service organization and reported some socialization opportunity there, but he did not like rehashing old war stories.  

In February 2011, the Veteran reported a strained marriage and social life, but expressed a desire to improve his marriage.  He indicated that he and his spouse used to go to baseball games, out to dinner, and to the race track/casino; however, they no longer did those things because his spouse could not smoke in those places.  The Veteran also discussed his feelings of alienation from the other members of the veterans' organization.  Later that month, the Veteran reported that he believed his mood and attitude were improving, but indicated that his wife did not notice a difference.  The Veteran reported "getting up at night startled" and expressed a desire to improve his sleep and reduce his anxiety when he saw or heard helicopters.  The treatment plan was to continue individual counseling.  

Later in February 2011, the Veteran discussed his combat experiences in Vietnam and difficulty with authority.  Upon returning from Vietnam, the Veteran reported being spit on at the airport and stated that he believed that his military experiences hurt his life.  He began drinking heavily and isolating himself in order to forget his experiences in Vietnam.  He indicated that he consumed approximately 60 beers per week.  He also reported significant feelings of avoidance, irritability, sleep disturbance, and low energy levels.  The Veteran reported experiencing suicidal thoughts following his first divorce, but denied any plan or history of attempts.  He denied feelings of hopelessness, despair, or homicidal thoughts or plans.  A psychological examination revealed no difficulty concentrating, learning, or recalling information and no significant impairment in social or occupational functioning.  The Veteran reported sleeping no more than two hours at a time for a combined total of four or five hours of sleep per night.  Upon waking during the night, the Veteran reported checking the windows and doors.  He also reported triggers while hunting and watching the news.  It was noted that the Veteran disliked crowds and music and has not developed any significant friendships since returning from Vietnam.  The Veteran reported having a good relationship with his mother and described his relationship with his spouse as more of a friendship, which was a recent improvement that he attributed to decreased alcohol consumption.  The Veteran stated that he enjoyed his work with the honor guard, but he did not attend parties because he was not "a crowd person."  He also reported often feeling left out of conversations and feeling like an outsider.  He stated that he had contact with one of his two children.  A mental status evaluation revealed a neat appearance, appropriate speech, and normal memory.  His manner was suspicious and defensive; his affect was anxious; his motor activity was tense; and his judgment was fair.  The Veteran did not endorse symptoms of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  The treatment provider indicated that the Veteran's symptoms aligned with those customary of chronic readjustment disorder.

In March 2011, the Veteran reported feeling like his symptoms were improving, but his wife did not agree.  The Veteran continued to complain of nightmares, paranoia, irritability, and overall miserableness.  Later that month, the Veteran reported that for the first time in years, he started dreaming again without experiencing nightmares.  He also stated that he avoided all wakes and funerals because it reminded him of seeing dead bodies in Vietnam.

During a March 2011 VA examination, the Veteran reported exposure to enemy fire while serving in Vietnam and recalled seeing the bodies of American soldiers as they were transported back to the United States.  He indicated that he did not expect to survive the war and began drinking heavily, which carried over into his civilian life.  The Veteran stated that he received three DUI citations in the 1970s and 1980s.  He reported two failed marriages in the past and stated that his current spouse was not happy in the marriage.  He reported frequently yelling at his current spouse.  The Veteran indicated that his older daughter recently reached out to him, which he believed was because his daughter's husband served in Iraq, and she began to understand what the Veteran has dealt with over the years.  The Veteran also reported a history of getting into fights at bars when he first returned from Vietnam.  It was the examiner's opinion that the Veteran was not suicidal or homicidal and noted that the Veteran was not on any psychotropic medications.  A psychological examination indicated that the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, avoidance, recurrent distressing recollections, chronic sleep impairment, nightmares, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, feelings of detachment or estrangement from others, restricted range of affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner indicated that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and characterized the Veteran's level of impairment as "occupational and social impairment with reduced reliability and productivity."  It was noted that the Veteran was capable of managing his own finances.  The examiner indicated that the Veteran's PTSD symptoms affected his ability to work in that the Veteran retired at age 62; however, he planned to continue working until age 65.  The Veteran reported that he retired early because he "couldn't put up with it anymore."  

In a letter received in March 2011, the Veteran's VA readjustment counseling therapist indicated that the Veteran attended individual counseling sessions since November 2010.  The therapist stated that the Veteran experienced symptoms of avoidance, irritability, depression, and poor sleep as a result of his difficulty readjusting from his combat experiences in Vietnam, which led to frequent outbursts of anger over the past 40 years and resulted in significant relationship problems.  It was noted that the Veteran also had a tendency to isolate and alienate himself from others.  The therapist indicated that the Veteran's prognosis for significant psychological improvement was poor.

A May 2011 VA counseling record shows that the Veteran complained of insomnia, difficulty in crowds, and a general frustration with people.  Later that month, he reported feeling like an outsider and unsure of how to connect with others.  He indicated that he felt left out of conversations at the veterans' organization, which caused him to walk out.  By the end of May 2011, the Veteran reported that he was sleeping for approximately six or seven hours per night, which was a significant improvement.  He also indicated that he and his spouse were getting along.  The treatment plan was to continue individual counseling.

During a July 2011 VA counseling session, the Veteran stated that he was only sleeping approximately four or five hours per night.  The treatment provider encouraged the Veteran to talk to his primary care physician about possible medical explanations for his sleep disturbance.

In August 2011, the Veteran again complained of poor sleep, but attributed it to heat and mentioned that he was experiencing leg cramps at night.  The Veteran also discussed his medical problems and how they affected his mood, irritability, behavior, and quality of life.  He reported an improved marital relationship and denied any thoughts, plans, or behaviors of harm to himself of others.

In September 2011, the Veteran reported poor sleep and discussed the possibility that his sleep difficulties were medical.  The Veteran also expressed his desire to improve his marriage and discussed ways in which he planned to do that.  Later that month, he reported that he was staying home more, and his relationship with his spouse was improving.  He indicated that he did not feel "hostile" anymore.  He also noted that he was prescribed medication for restless leg syndrome.

In October 2011, the Veteran discussed his difficulty sleeping and reported feelings of detachment in his marriage.  Later that month, he indicated that his relationship with his spouse seemed to be improving.  The treatment plan was to continue individual counseling.

In November 2011, the Veteran discussed his isolation and exposure to social situations.  He reported being able to "hang around" the local veterans' organization and talk to five or six people after a veteran ceremony.  He described his relationship with his spouse as "good."  

In December 2011, the Veteran discussed a desire to improve his marital relationship.  He reported feeling stuck, but indicated that his spouse told him that she believed counseling was helping the Veteran.  

In January 2012, the Veteran reported increasing isolation and avoidance.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In February 2012, the Veteran discussed his avoidance of social situations when he felt left out or out of place.  When this happened, he reported that he became angry and left the situation.  Later that month, he reported insomnia and complained of leg cramps.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In March 2012, the Veteran reported feelings of not belonging and feeling out of place, even at the veterans' organization.  He stated that he felt more comfortable in a smaller crowd of approximately four or five people, such as his cleaning crew at the local veterans' service organization.  The Veteran discussed his desire to feel accepted and appreciated and to be a part of something.  The treatment provider discussed the possibility of volunteering in the community.

In April 2012, the Veteran reported feelings of social isolation and exclusion among his peers.  He stated that he did not fit in anywhere, even at the veterans' organization.  Later that month, the Veteran reported feeling better about his social acceptance and self-advocacy.  He indicated that he felt more confident and comfortable asking others not to talk so much about war experiences and changing the subject.  The treatment plan was to continue individual counseling.  

During an April 2012 VA examination, the Veteran indicated that he had been married to his third wife for the past 30 years and reported some tension in the marriage, but denied any plans to separate.  He stated that he had two adult children from his first marriage, and has recently been in contact with one of them.  The Veteran stated that he had contact with his mother and sister, but he did not attend family functions.  He reported joining a local veterans' organization, where he attended monthly meetings, was a member of the honor guard, and did some voluntary cleaning.  He described himself as a loner and indicated that he did not have company over to his house.  Other than going to the veterans' organization and a local casino, the Veteran indicated that he mostly stayed home and kept to himself.  With regard to occupational impairment, the Veteran reported working as a pressman for 43 years until 2007, when he became eligible for Social Security retirement benefits.  Although he voluntarily retired, the Veteran stated that he wanted to leave for many years, and reported increasing intolerance of his co-workers in the last two or three years of working.  He stated that he stopped working because he could not stand his co-workers and managers.  He reported engaging in frequent arguments with his coworkers and immediate supervisor, for which he received reprimands, but was never fired.  The Veteran stated that he "did good work but couldn't get along with anybody," noting that he "mostly worked alone" because he could not tolerate being around other people.  He stated that he went on breaks alone, did not attend holiday parties, and drank "to cope."  He also reported occasionally calling in sick and taking voluntary layoffs because he did not want to go to work.  The Veteran indicated that if he attempted to work, he would not tolerate being around people.  He indicated that he would have to work alone without interaction or else he "would walk out immediately."  The Veteran reported that he did not look for part-time work because he did not want to be around people. He also reported leaving the veterans' center when other veterans discussed their military experiences and stated that he did not watch the news in order to avoid hearing about current wars.  He also indicated that he felt uncomfortable, anxious, and suspicious in groups of people, noting that he often felt like people were talking about him.  The Veteran also reported a history of DUI citations in the 1970s, but denied any legal or behavioral problems within the past year.  A psychological examination indicated that the Veteran endorsed symptoms of recurrent and distressing recollections, avoidance, nightmares, chronic sleep impairment, irritability, suspiciousness, depressed mood, anxiety, suspiciousness, difficulty concentrating, hypervigilance, exaggerated startle response, restricted range of affect, feelings of detachment or estrangement from others, difficulty establishing and maintaining effective work and social relationships, and markedly diminished interest or participation in significant activities.  The examiner observed no notable changes in the Veteran's PTSD symptoms since the March 2011 VA examination and indicated that his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was noted that the Veteran was capable of managing his financial affairs.  The diagnosis was moderate, chronic PTSD and alcohol abuse.  The examiner characterized the Veteran's symptoms as productive of "occupational and social impairment with reduced reliability and productivity" and  provided the following opinion regarding the Veteran's functional impairment:

[T]here is no recent data to help assess the [V]eteran's work performance capacity.  Although his maintained PTSD symptoms and long history of problems at work would support moderate impairment in occupational functioning, both physical and sedentary, it would be speculative to determine that he is unemployable due to PTSD alone.  In addition, alcohol abuse has reportedly been a longstanding behavior, and would at least as likely as not also be a factor in impaired work functioning.

It is of note that the [V]eteran continued to work with reported PTSD symptoms until his retirement at 62.  In summary, it is my professional opinion that it cannot be said that PTSD 'alone' would make the [V]eteran unable to secure and maintain gainful employment although there would be reduced reliability and productivity.

During a May 2012 VA counseling session, the Veteran indicated that he felt helpless regarding his spouse's unhealthy lifestyle choices and discussed isolation and lack of intimacy in his marriage.  

In June 2012, the Veteran discussed his overall feeling of "bitterness."  He indicated that he was frustrated with his children because they did not attempt to stay in contact with him.  He also reported being easily moved to avoid and leave public places.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In June 2012, the Veteran reported that "things have been okay" with his spouse because they were not speaking regularly.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In a letter received in July 2012, the Veteran's VA therapist indicated that approximately five years earlier, the Veteran made the decision to step away from his place of employment due to chronic stressors and poor relationships with co-workers, which became increasingly intolerable.  The therapist noted that during the Veteran's career, he was subjected to discrimination and poor treatment by his co-workers because of his military service.  After returning from Vietnam, the Veteran appealed his loss of seniority, advancement, and promotion and was ostracized from the company workforce.  Additionally, the Veteran was harassed, called a baby killer, and provoked following his divorces.  The therapist noted that the Veteran worked and drank in excess as a means of self-medication and escape from his military trauma and subsequent torment by civilian co-workers.  The therapist further indicated that the Veteran isolated himself from the general employee population and struggled to maintain control and employment despite threats of termination due to frequent absence after a night of drinking and poor interfacing with management.  The Veteran reported that he finally decided to leave "because it became too much, [and he] had to get out."  The therapist stated that the Veteran decided to take a reduced Social Security benefit in lieu of being terminated and noted that the Veteran did not trust himself to interact with others in employment situations because he reportedly hated people.  The therapist opined that the Veteran's prognosis for significant psychological improvement was poor.  

In August 2012, the Veteran submitted a written statement from a friend who met the Veteran a couple years earlier through the local veterans' organization.  The friend indicated that the Veteran experienced problems in his everyday life and difficulty sleeping.  The friend also observed the Veteran's tendency to avoid people who did not have the same experiences that he had in Vietnam.  It was also noted that the Veteran did not get along with people very well, reacted to loud noises, and was "dependen[t] on certain things."

During an August 2012 VA counseling session, the Veteran discussed his hypervigilance and belief that the world was unsafe.  Later that month, he discussed his desire to improve his motivation and take interest in his own quality of life

In September 2012, the Veteran reported riding his bicycle approximately three or four times a week.  He also discussed his social anxiety and insomnia.  

In October 2012, the Veteran reported a general overall improvement.  Specifically, he reported feeling more relaxed and better at interacting with people.  He also discussed the success of his increased exercise and added benefits of improved sleep and mood.  

In November  2012, the Veteran reported an increase in poor sleep.  The treatment provider discussed medical explanations of poor sleep versus sleep hygiene.  

In December 2012, the Veteran discussed his desire to have a stronger presence in his marriage and reported a higher level of marital satisfaction.  Later that month, he reported sleeping an average of seven hours per night since he started using a humidifier.  He also stated that he believed that this improved his willingness to increase his social contact with others.  Specifically, he indicated that he was able to say hello to some people, which was not typical for him.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In January 2013, the Veteran reported contemplating working part time.  He indicated that he was surrounded by people in his family who were depressed, and he was working to remain positive and engage within the community.  

In February 2013, the Veteran reported increased PTSD symptoms and low mod.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In March 2013, the Veteran reported losing ten pounds and feeling better physically.  He also reported significant chronic pain, which impeded his ability to walk and sleep.  

In May 2013, the Veteran discussed his chronic pain and how it contributed to his low mood.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In June 2013, the Veteran reported increased alcohol consumption and feeling devalued and frustrated with the government after his TDIU claim was denied.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In a letter received in June 2013, the Veteran's VA therapist indicated that the Veteran had a longstanding history in the workplace of poor relationships with co-workers, poor treatment by his co-workers due to his military service, and harassment by co-workers, including being called a baby killer and being provoked after his divorces.  The therapist indicated that the Veteran's negative work experiences exacerbated his war time experiences and reinforced his feelings of negative self-image and self-blame, which resulted in increased readjustment symptoms of irritability, anger, isolation, avoidance, and poor sleep.  Consequently, the Veteran worked and drank in excess as a means of self-medication and escape from his military trauma and subsequent torment by his civilian co-workers.  

During a July 2013 VA counseling session, the Veteran reported experiencing significant arousal and avoidance symptoms.  He reported turning to alcohol as an act of avoidance.  Later that month, he reported a positive relationship with his spouse and decreased alcohol consumption.  By the end of May 2013, the Veteran reported increased frustration because his TDIU claim was denied.  He also reported increased symptoms and alcohol consumption after his mother passed away.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In August 2013, the Veteran reported low mood, negative thoughts, and increased irritability and alcohol consumption.  He reported having no motivation to stop drinking.  He denied any thoughts, plans, or behaviors of harm to himself of others.

In September 2013, the Veteran reported that his relationship with his spouse was stable.  He also reported a decrease in his anger and anxiety and improved sleep, mood, and outlook.  

In a September 2013 written statement, the Veteran indicated that for years after returning from Vietnam, he was spit on, yelled at, and called a baby killer.  The Veteran indicated that he started drinking heavily, had two failed marriages, received three or four DIU citations, and attempted suicide.  He indicated that he was suspended from work many times, but the union was able to help him keep his job.  He indicated that he tried getting out of his difficult work environment, but he did not show up to any job interviews he received.  Consequently, he stayed at his job until he was eligible for Social Security retirement.  He indicated that he could not stand crowds and jumped when he heard loud noises.  The Veteran also expressed his desire to have a part-time job to supplement his income, but stated that he could not get up the nerve to go on any interviews.  Although counseling has been helpful, the Veteran stated that he was "still crazy from the war."  

In a September 2013 written statement, the Veteran's representative indicated that the Veteran lost several friends in Vietnam and has been avoiding people ever since.
The representative stated that for 43 years, the Veteran worked excessive overtime with the same employer.  The Veteran always worked alone, often ate meals in his car, never attended employee functions, did not have a good relationship with his supervisors, and was never promoted during his 43-year career.  The Veteran also drank excessively to help forget his experiences in Vietnam and had a history of legal problems almost as soon as he was discharged.  The Veteran also neglected his family as a result of his excessive overtime and drinking.  

During an October 2013 VA counseling session, the Veteran reported a significant improvement in communication due to receiving hearing aids, which had a positive and significant effect on his mood.  

In December 2013, the Veteran reported high levels of anxiety regarding driving into the city for his Board hearing.  He also reported poor sleep, increased alcohol consumption, and irritability.  The assessment was exacerbated situational anxiety and irritability.  

In February 2014, the Veteran reported significant irritability, avoidance, and self-medication with alcohol.  He denied any current thoughts, plans or behaviors to harm himself or others.  The treatment plan was to continue individual counseling.

In a written statement received in February 2014, the Veteran's friend and former co-worker indicated that he first met the Veteran in February 1964, when they both started working as entry level press employees.  He indicated that he and the Veteran became close friends, and that prior to being drafted into the military, the Veteran was well-liked by all of his co-workers, had a good sense of humor, and loved to participate in company-sponsored activities and sports leagues.  After the Veteran's discharge from active duty, the Veteran's friend noticed that the Veteran lost his sense of humor, became socially withdrawn, spent more time alone at work, and stopped participating in the company-sponsored activities he once enjoyed.  He also noticed that the Veteran began drinking heavily, and his attendance at work became a problem.  He recalled the Veteran arriving late, calling out of work, or sometimes failing to show up.  From 1983 until his retirement in 2005, the Veteran's friend worked as a supervisor / pressroom superintendent.  The Veteran's friend indicated that he was summoned to personnel many times, during which he did his best to defend the Veteran in order to avoid disciplinary action and help him keep his job.  He indicated that the Veteran occasionally received a few days off of work, but always returned.  He also stated that this pattern continued for many years until the Veteran's retirement.

In a written statement received in February 2014, the Veteran's spouse indicated that the Veteran experienced mood swings, some of which were pretty severe.  She stated that the Veteran could be smiling and joking one minute, and then the slightest thing could "set him off," turning him into a person nobody wanted to be around.  The Veteran's spouse also observed the Veteran become easily startled by noises and engaged in sleeping habits that she described as "truly disturbing."  She indicated that the Veteran constantly woke up in the middle of the night and paced around the house, checking all of the doors and windows.  

During a March 2014 VA counseling session, the Veteran reported chronic pain and poor, fragmented sleep.  He reported continuing to exercise self-care, connecting with acquaintances, and eating healthily.  

In April 2014, the Veteran indicated that his chronic pain contributed to his low mood and increased PTSD symptoms.  

In November 2014, the April 2012 VA examiner reviewed the Veterans treatment records from the Buffalo Vet Center and issued the following addendum opinion:

It is my professional opinion that the concerns in the Vet Center records are consistent with the [V]eteran's concerns at the time of the [April 2012] PTSD [examination] by this examiner. . . .  It is noted that there is no additional work data since the [V]eteran's retirement in 2007 after 43 years with the same employer.  It is also noted that several sources of documentation refer to the [V]eteran having a longstanding of: difficulty getting along with people, having arguments with coworkers and others, not tolerating being around people, and wanting to work alone.  In summary, specific assessment about work impairment was not identified in the Vet Center records[,] but there were many examples of the [V]eteran's concerns about interacting with others and his periodic symptoms.
After reviewing the Vet Center records . . .  [and the April 2012] PTSD [examination], assessment is made about functional impairment and whether PTSD prevents the [V]eteran from securing or following gainful employment.  It is my professional opinion that the [V]eteran's functioning is best characterized as occupational and social impairment with reduced reliability and productivity and following gainful employment is consistent with this level of impairment.

A review of the record reveals the preponderance of the evidence does not support a finding that the Veteran's service-connected PTSD renders him unemployable.  The evidence shows that throughout the pendency of this appeal, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, irritability, nightmares, intermittent sleep disturbance, paranoia, exaggerated startle response, avoidance, and social isolation.  Notwithstanding the fact that the Veteran reported experiencing these symptoms ever since he returned from Vietnam in 1967, he continued to work full-time as a printing press operator for more than 40 years until his retirement at age 62.  When asked what PTSD symptoms precluded employment at age 62 that did not previously preclude employment, the Veteran testified that he was unable to get along with people, drank heavily, received a couple of DUI citations, had two failed marriages, and experienced nightmares and sleeplessness.  However, the evidence of record shows that the Veteran experienced sleeplessness and engaged in behaviors of avoidance, isolation, and heavy drinking upon returning from Vietnam.  Additionally, he divorced his first two spouses and received the DUI citations in the 1970s and 1980s.  He reported no legal problems since the aforementioned DUI citations.  Subsequently, the Veteran continued to work for over 30 years.  Additionally, the record shows that the Veteran worked excessive overtime as a means of avoidance.  This evidence weighs against the Veteran's claim and further supports a finding that the Veteran was not only employable, but able to voluntarily work additional hours.

The Veteran's therapist emphasized that upon returning from Vietnam, the Veteran was ostracized from the company workforce, harassed by co-workers due to his service in Vietnam, called a baby killer, and sustained divorces.  However, the Veteran's divorces and the conclusion of the Vietnam War occurred over 30 years before the Veteran retired.  However, even if co-worker harassment drove the Veteran to retire in 2007, the behavior of the Veteran's co-workers is not probative of the Veteran's ability to perform the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  Thus, the Board assigns little probative value to the assertions that the Veteran's co-workers created a hostile work environment due to his service in Vietnam.

Although the Veteran's friend and co-worker/supervisor reported defending the Veteran to upper management in order to help him avoid disciplinary action,  the Veteran's friend did not indicate that but for his actions, the Veteran's employment likely would have been terminated.  Notably, the Veteran twice stated that the union saved his job when disciplinary action was taken against him.  Thus, the evidence of record does not support a finding that that the Veteran received special treatment and only maintained employment because his friend was a supervisor.  Furthermore, the Veteran's friend stated that he retired in 2005, approximately two years before the Veteran retired.  Thus, the Veteran's friend did not witness the Veteran's behavior at work during the time the Veteran made the decision to stop working.  Consequently, the statements of the Veteran's friend are of little probative value in assessing the Veteran's functional impairment at the time he asserts that his PTSD symptoms rendered him unemployable.  

There is also no evidence to support a finding that after retirement, the Veteran's PTSD symptoms increased in severity such that the Veteran is now unable to secure or follow substantially gainful employment.  In fact, the record demonstrates that the Veteran experienced some improvement in his symptoms after he started individual counseling in 2010.  The Veteran joined the honor guard at a local veterans' service organization and volunteered cleaning.  In February 2010, he told his therapist that he believed his mood and attitude were improving.  In September 2011, the Veteran reported no longer feeling "hostile."  In November 2011, he reported being able to "hang around" at the veterans' organization and talk to five or six people.  In December 2011, the Veteran indicated that his spouse started noticing the benefits of counseling.  In April 2012, he reported feeling better about his social acceptance and self-advocacy.  In October 2012, the Veteran reported feeling more relaxed and better at interacting with people.  In January 2013, the Veteran reported contemplating working part time and expressed a desire to engage within the community.  In October 2013, the Veteran reported a significant improvement in communication.  In March 2014, the Veteran reported connecting with acquaintances.  

Throughout the pendency of this appeal, the evidence shows that the Veteran had no legal or behavioral problems, consistently denied any thoughts of harming himself or others, and was capable of managing his own finances.  Psychological evaluations revealed a neat appearance, appropriate speech, normal memory; no difficulty concentrating, learning, or recalling information; and no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  Additionally, the Veteran was never prescribed psychiatric medications, and his therapist consistently indicated that he exhibited sub-PTSD symptoms, which were treated only with individual counseling.  Accordingly, the Board finds that the evidence of record is consistent with the April 2012 examination report and February 2014 addendum, in which the examiner characterized  the Veteran's symptoms as productive of "occupational and social impairment with reduced reliability and productivity" and opined that following gainful employment was consistent with this level of impairment.

Based on the foregoing, the Board finds that the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


